Citation Nr: 1424037	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for left knee disability, rated as noncompensable prior to April 18, 2007, and 10 percent from that date (with temporary total ratings from August 27, 2007 to October 1, 2007; October 28, 2009 to November 1, 2010; and May 25, 2011 to June 1, 2012).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from January 2003 to May 2004.

This matter came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2012 for further development.  

Subsequent to the Board remand, by rating decision in August 2012, the RO found clear and unmistakable error in the failure to properly pay for the Veteran's convalescence from January 1, 2012 to June 1, 2012, based on surgery necessitating convalescence for his service connected left knee degeneration of the posterior horn of the medial meniscus.  The issue is reflected accordingly on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed with appellate review.  Keeping in mind that the Veteran has undergone left knee surgery during the course of the appeal and the fact that separate ratings can be assigned for instability and limitation of motion of the knee, another VA examination is required.  

Pre-surgical records include an April 12, 2007 VA treatment record showing complaints of giving way on multiple occasions.  On his substantive appeal received in August 2008, the Veteran reported instability.  A March 24, 2011 VA treatment record shows that the "patella may be subluxing also."  

Pursuant to the Board's May 2012 remand, the Veteran was afforded a VA examination, but the findings appear inconsistent.  The Veteran was noted to use a knee brace constantly and instability of station was noted; however, stability testing was reportedly normal.  Given those findings and the fact that the examination was conducted near the end of the convalescence period covered by the temporary total rating, another examination is needed.  

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a statement received in June 2012: "I am completely disabled from working in my current condition...."  By virtue of this statement, the Veteran has in effect re-raised a TDIU claim.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  As the issue of TDIU is inextricably intertwined with the increased rating claim, the RO should reconsider the TDIU claim after development and reconsideration of the increased rating claim.

The Veteran is service-connected for the left knee disability and PTSD.  His combined rating is currently 40 percent and he does not meet minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a left knee disability since November 2012.  After securing the necessary release, obtain these records, if any.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected left knee disability and the status of his service-connected disabilities. 

Examination findings pertinent to the left knee should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  All current manifestations of the left knee, to include limitation of motion or instability, should also be clearly reported. 

Following the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, (left knee disability and PTSD) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  The examiner should describe all functional impairment caused by the service-connected left knee and PTSD disabilities.  

Detailed rationale is requested for the opinion provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

4.  Then readjudicate the increased rating claim (to include whether separate ratings are warranted for instability/subluxation) and determine whether a TDIU is warranted.  If any of the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



